Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 1 of 12 Page ID #:119



                                                    10/29/2020
                                                        gga
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 2 of 12 Page ID #:120
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 3 of 12 Page ID #:121
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 4 of 12 Page ID #:122
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 5 of 12 Page ID #:123
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 6 of 12 Page ID #:124
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 7 of 12 Page ID #:125
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 8 of 12 Page ID #:126
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 9 of 12 Page ID #:127
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 10 of 12 Page ID #:128
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 11 of 12 Page ID #:129
Case 2:20-cv-08892-PA-AFM Document 22 Filed 10/29/20 Page 12 of 12 Page ID #:130
